Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objections
	Claims 4, 10, 11, 16, and 17 recite “The gas furnace of any one of claims 1” which should be       –The gas furnace of claim 1-.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 14 recites “a certain acute angle” and later “a certain acute angle.” It is believed these are the same acute angle and are interpreted as such, but it is not clear from the language of the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 13, 16, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lengauer (US 20030102115 A1), hereinafter Lengauer.

Regarding claim 1, Lengauer discloses a gas furnace comprising: 
a combustion part in which a fuel gas is burnt to generate a combustion gas (“burners 18” paragraph [0023]); 
a heat exchanger having a gas flow path through which the combustion gas flows (“heat exchanger 20” paragraph [0023]); 
a blower configured to blow air around the heat exchanger (“blower 14” paragraph [0023]); and 
an inducer configured to discharge the combustion gas from the heat exchanger (“an induction draft unit 24” paragraph [0023]), wherein the heat exchanger comprises: 
at least one single path in which a single gas flow path is formed (“inlet passageway 36… and intermediate passageway 38” paragraph [0024]); 
a single-multiple return bend configured to communicate with the single path and convert a flow direction of the combustion gas (“Intermediate passageway 38 is interconnected with intermediate passageway 40 by a connecting channel 46” paragraph [0024]); and 
at least one multiple path having a plurality of paths that communicate with the single-multiple return bend and form multiple gas flow paths (“In intermediate passageway 40, heat exchanger 20 is provided with a longitudinally extending rib 58 and a plurality of inwardly projecting dimples 60, the details of which are illustrated in FIG. 9. Longitudinally extending rib 58 extends substantially along the length of intermediate passageway 40, substantially centrally therewithin, effectively dividing passageway 40 into two smaller rectangular passageways 40a and 40b” paragraph [0027]).

    PNG
    media_image1.png
    728
    483
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    373
    513
    media_image2.png
    Greyscale

Regarding claim 2, Lengauer discloses the gas furnace of claim 1, wherein the single path comprises: 
an inflow single path in which a combustion gas inlet is formed (36); and 
at least one intermediate single path (38) disposed between the inflow single path and the multiple path, wherein a single-single return bend is disposed between the inflow single path and the intermediate single path to convert a flow direction of the combustion gas (“Inlet passageway 36 communicates with inlet port 30 and is connected to intermediate passageway 38 by a bend channel 44” paragraph [0024]), wherein the single-multiple return bend is disposed between the intermediate single path and the multiple path (Figure 2).

Regarding claim 4, Lengauer discloses the gas furnace of any one of claims 1, wherein a plurality of concave portions recessed inward are formed in a surface of at least two paths among the plurality of paths provided in the multiple path (“a plurality of inwardly projecting dimples 60” paragraph [0027]).

Regarding claim 13, Lengauer discloses the gas furnace of claim 2, wherein a diameter of a gas flow path formed in the inflow single path increase as it progresses toward a downstream of the inflow single path (Figure 2 shows an initial increase in path 36).

Regarding claim 16, Lengauer discloses the gas furnace of any one of claims 1, wherein the heat exchanger further comprises an opening extended, between the single path and the multiple path, in a direction parallel to a downstream direction of the multiple path (“an air space 52 between intermediate passageway 38 and intermediate passageway 40” paragraph [0025]).

Regarding claim 17, Lengauer discloses the gas furnace of any one of claims 1, wherein a plurality of combustion parts are provided, wherein a plurality of heat exchangers are provided in correspondence with the plurality of combustion parts, and are disposed in parallel with each other (Figure 1).

Claims 1, 3, 4, 8, 10-12, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Manohar (US 20110174291 A1), hereinafter Manohar.

Regarding claim 1, Manohar discloses a gas furnace comprising: 
a combustion part in which a fuel gas is burnt to generate a combustion gas (“a burner assembly 140” paragraph [0018]); 
a heat exchanger having a gas flow path through which the combustion gas flows (“A heat exchanger assembly 160” paragraph [0018]); 
a blower configured to blow air around the heat exchanger (“a blower 120” paragraph [0018]); and 
an inducer configured to discharge the combustion gas from the heat exchanger (“a combustion air inducer 150” paragraph [0018]), wherein the heat exchanger comprises: 
at least one single path in which a single gas flow path is formed (“a combustion region 1050” paragraph [0051]); 
a single-multiple return bend configured to communicate with the single path and convert a flow direction of the combustion gas (“a U-bend 1040” paragraph [0051]); and 
at least one multiple path having a plurality of paths that communicate with the single-multiple return bend and form multiple gas flow paths (“the exhaust region 1060 includes one or more bosses 1130 to define subchannels, e.g. roughly parallel passages within the exhaust region 1060 that guide the exhaust with little or no mixing between subchannels” paragraph [0053]).

    PNG
    media_image3.png
    530
    617
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    556
    885
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    524
    893
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    552
    776
    media_image6.png
    Greyscale

Regarding claim 3, Manohar discloses the gas furnace of claim 1, wherein the heat exchanger is formed by joining a pair of panels, wherein the gas flow path is formed in each of the pair of panels by a 

Regarding claim 4, Manohar discloses the gas furnace of claim 1, wherein a plurality of concave portions recessed inward are formed in a surface of at least two paths among the plurality of paths provided in the multiple path (“indentations of the heat exchanger 1000” paragraph [0050] and best seen in figure 10A).

Regarding claim 8, Manohar discloses the gas furnace of claim 4, wherein a diameter of the flow path of each of the at least two paths decrease as it progresses in a lower direction of the multiple path from a portion where the concave portion is not formed (Figure 11B shows dimensions W5 and W6 and table IV lists W5 and W6 as 0.53 cm and 0.46 cm respectively), and a depth of the concave portion decrease as it progresses toward a lower side of the multiple path (Figures 12C and 12D show dimensions W14 and W18 and table IV lists W14 and W18 as 0.51 cm and 0.36 cm respectively).

    PNG
    media_image7.png
    103
    724
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    101
    737
    media_image8.png
    Greyscale

Regarding claim 10, Manohar discloses the gas furnace of any one of claims 1, wherein, in the single-multiple return bend, a diameter of a flow path of a portion connected to the multiple path decrease as it progresses toward a lower side of the multiple path (Figure 11B shows dimensions W5 and W6 and table IV lists W5 and W6 as 0.53 cm and 0.46 cm respectively).

Regarding claim 11, Manohar discloses the gas furnace of any one of claims 1, wherein a single discharge path for discharging the combustion gas by unifying the multiple gas flow paths is formed in an end portion of the multiple path (“an outlet 1030” paragraph [0049]).

Regarding claim 12, Manohar discloses the gas furnace of claim 11, wherein the single discharge path comprises a combustion gas discharge port that is formed in a position close to a lowermost path among the plurality of paths provided in the multiple path (Figures 10A and 10B).

Regarding claim 17, Manohar discloses the gas furnace of any one of claims 1, wherein a plurality of combustion parts are provided, wherein a plurality of heat exchangers are provided in correspondence with the plurality of combustion parts, and are disposed in parallel with each other (Figure 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective 

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lengauer, in view of Tomlinson (US 20020040777 A1), hereinafter Tomlinson.

Regarding claim 5, Lengauer discloses the gas furnace of claim 4. 

Lengauer does not disclose wherein the concave portion formed in a surface of one side of each of the at least two paths is staggered from the concave portion formed in a surface of the other side opposite to the one side.

However, Tomlinson teaches wherein the concave portion formed in a surface of one side of each of the at least two paths is staggered from the concave portion formed in a surface of the other side opposite to the one side (“First enhancement channel portion 34 includes enhancements 50-54 (FIG. 3) formed on clamshell 19 internested or staggered with enhancements 55-59 (FIG. 4) formed on clamshell 21. The staggered relationship is best seen in FIG. 5 as the alternating enhancements form a generally saw-toothed passageway for hot products of combustion to turbulently flow therethrough. Similarly, second enhancement channel 36 includes enhancements 60-64 (FIG. 3), formed in clamshell 19, in an internested relationship with enhancements 65-69 (FIG. 4) formed in clamshell 21, to provoke flow turbulence and increased heat transfer” paragraph [0039]).

    PNG
    media_image9.png
    425
    539
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    402
    505
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    212
    841
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    200
    856
    media_image12.png
    Greyscale

In view of Tomlinson’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the concave portion formed in a surface of one side of each of the at least two paths is staggered from the concave portion formed in a surface of the other side opposite to the one side as is taught in Tomlinson, in the gas furnace disclosed by Lengauer.
One would have been motivated to include wherein the concave portion formed in a surface of one side of each of the at least two paths is staggered from the concave portion formed in a surface of the other side opposite to the one side because Lengauer states that the staggered configuration is for “increased heat transfer.” Therefore, including the staggered configuration will improve heat transfer of the heat exchanger of Lengauer.

Regarding claim 6, Lengauer, as modified by Tomlinson, discloses the gas furnace of claim 5, wherein the concave portion formed in a surface of a path positioned on an upper side among the at least two paths is staggered from the concave portion formed in a surface of a path positioned on a lower side (Figure 2).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lengauer, in view of Mielke (US 5333598 A), hereinafter Mielke.

Regarding claim 7, Lengauer discloses the gas furnace of claim 4, wherein a diameter of a flow path of each of the at least two paths is equal to each other in a portion where the concave portion is not formed (“Longitudinally extending rib 58 extends substantially along the length of intermediate passageway 40, substantially centrally therewithin” paragraph [0027]. In other words the paths are evenly divided). 

Lengauer does not disclose a depth of the concave portion increase as it progresses toward a lower side of the multiple path.

However, Mielke teaches a depth of the concave portion increase as it progresses toward a farther side of the path (“The reason that more contact between facing dimples near the upper end of the tubes 50 is provided as a result of the greater depth of each dimple than at a lower level is to occlude somewhat more of the overall cross sectional area of the interior of the tubes with dimples to continue to force the gas in a tortuous path. It will be appreciated that as the gas moves upwardly within the tubes 50, it is cooling and thus its volume will be reduced. The increased contact between dimples at the upper ends of the tubes thus reduces cross sectional area to compensate for the fact that the volume of the gas is simultaneously decreasing as well” column 5, line 5).

In view of Mielke’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include a depth of the concave portion increase as it progresses toward a farther side of the path as is taught in Mielke, in the gas furnace disclosed by Lengauer.
One would have been motivated to include a depth of the concave portion increase as it progresses toward a farther side of the path because Mielke states that greater depth compensates for decreased volume as the combustion gas traverses the heat exchanger. Therefore, including deeper .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Manohar, in view of Hartmann (DE 19961133 C1), hereinafter Hartmann.

Regarding claim 9, Manohar discloses the gas furnace of claim 8.

Manohar does not disclose wherein a length of each of the at least two paths increases as it progresses toward the lower side of the multiple path.

However, Hartmann teaches wherein a length of each of the at least two paths increases as it progresses toward the lower side of the multiple path (Figure 3. The examiner has included an arrow to shown a lower longer path).

    PNG
    media_image13.png
    572
    486
    media_image13.png
    Greyscale


One would have been motivated to include wherein a length of each of the at least two paths increases as it progresses toward the lower side of the multiple path because Hartmann states “a plurality of longitudinal ribs 6 are provided on the inside of the housing half-shells, which provide for an increase in the inner surface of the heat exchanger and thus also for an increase in the heat transfer. The flue gas is guided through the longitudinal ribs 6 in the direction of flow. Only at the deflection points are there no longitudinal ribs” on page 2 of the provided translation. Therefore, increasing the length of the paths where possible (not at deflection points) will improve heat transfer.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lengauer, in view of Brown (US 6793015 B1), hereinafter Brown.

Regarding claim 14, Lengauer discloses the gas furnace of claim 13.

Lengauer does not disclose wherein a diameter of a gas flow path formed in the single-single return bend increases as it progresses from a portion connected to the inflow single path to a portion reaching a certain acute angle, and decreases as it progresses from the portion reaching the certain acute angle to a portion connected to the intermediate single path.

However, Brown teaches wherein a diameter of a gas flow path formed in the single-single return bend increases as it progresses from a portion connected to the inflow single path to a portion reaching a certain angle, and decreases as it progresses from the portion reaching the certain angle to a portion connected to the intermediate single path (“As indicated in FIGS. 10 and 12, the present invention first increases the cross sectional area of the return bend to drop the flue gas velocity near the hot spot region and then decreases the cross sectional area in order to reduce the height of the second pass. FIG. 12 

    PNG
    media_image14.png
    475
    686
    media_image14.png
    Greyscale

In view of Brown’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein a diameter of a gas flow path formed in the single-single return bend increases as it progresses from a portion connected to the inflow single path to a portion reaching a certain angle, and decreases as it progresses from the portion reaching the certain angle to a portion connected to the intermediate single path as is taught in Brown, in the gas furnace disclosed by Lengauer.
One would have been motivated to include wherein a diameter of a gas flow path formed in the single-single return bend increases as it progresses from a portion connected to the inflow single path to a portion reaching a certain angle, and decreases as it progresses from the portion reaching the certain angle to a portion connected to the intermediate single path because Brown states “the first return bend 

Lengauer, as modified by Brown does not disclose that the angle is acute. However, it has been held that “[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP §2144.05(II)(A) (quoting In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Although, it has been further held that "[a] particular parameter must first be recognized as a result-effective variable, i.e. a variable which achieves a recognized result, before determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. Refer to MPEP §2144.05(II)(B)(quoting In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). In this case, Brown teaches an angle, but does not recite an acute angle. Achieving an acute angle is a results-effective variable because Brown states “reduce the occurrence of hot spots while avoiding an increase in overall height of the heat exchanger.” In other words, a smaller angle would result in a higher hot spot temperature, but a more compact heat exchanger. Meanwhile a larger angle would reduce the hot spot temperature, but increase the size of the heat exchanger. Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the angle, because the selection of angle to achieve reduces hot spot temperature while minimizing overall heat exchanger height constitutes the optimization of design parameters, which fails to distinguish the claim.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lengauer, in view of Brown, and further in view of Manohar.

Regarding claim 15, Lengauer, as modified by Brown, discloses the gas furnace of claim 14. 



However, Manohar teaches wherein a diameter of a gas flow path formed in the intermediate single path decrease as it progresses toward a downstream of the intermediate single path (330a).

    PNG
    media_image15.png
    574
    883
    media_image15.png
    Greyscale

In view of Manohar’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein a diameter of a gas flow path formed in the intermediate single path decrease as it progresses toward a downstream of the intermediate single path as is taught in Manohar, in the gas furnace disclosed by Lengauer.
One would have been motivated to include wherein a diameter of a gas flow path formed in the intermediate single path decrease as it progresses toward a downstream of the intermediate single path because Manohar states “The decrease of cross-sectional area with increasing gas density may provide for a relatively constant gas velocity as the gases flow through the passageway 310. A constant gas flow .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chase (US 5359989 A)

    PNG
    media_image16.png
    427
    440
    media_image16.png
    Greyscale

    PNG
    media_image17.png
    538
    229
    media_image17.png
    Greyscale

Ripka (US 4467780 A) “A reducing section comprises the part of combustion portion 102 from point 115 to the junction of combustion portion 102 with first curved portion 103, first curved portion 103, first straight portion 104 and second curved portion 105. This reducing section is designed so that the cross sectional thickness is constantly converging along the flow path so that the flow of the products of combustion through the heat exchanger must constantly increase in velocity. This increase in velocity together with the combination of the decrease in temperature 
Tomlinson (US 4982785 A) 

    PNG
    media_image18.png
    444
    561
    media_image18.png
    Greyscale

Reinke (US 6109254 A) 

    PNG
    media_image19.png
    549
    805
    media_image19.png
    Greyscale

Kreis (US 3399661 A) 

    PNG
    media_image20.png
    461
    450
    media_image20.png
    Greyscale

Haydock (US 5775318 A) 

    PNG
    media_image21.png
    770
    562
    media_image21.png
    Greyscale


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LOGAN P JONES/Examiner, Art Unit 3762                                                                                                                                                                                                        

/JORGE A PEREIRO/Primary Examiner, Art Unit 3799